107 F.3d 875
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Lawrence James CRON, Appellant,v.UNITED STATES of America, Appellee.
No. 96-2284.
United States Court of Appeals, Eighth Circuit.
Feb. 5, 1997.

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
Lawrence James Cron appeals from the denial by the District Court1 of his motion under 28 U.S.C. § 2255 (1994).  After carefully reviewing the record before us and the parties' briefs, we agree with the District Court that Cron's counsel did not render ineffective assistance.  Accordingly, the judgment of the District Court is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Paul A. Magnuson, Chief Judge, United States District Court for the District of Minnesota